DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (Claims 1-16) in the reply filed on June 14, 2022, is acknowledged.  The traversal is on the ground(s) that “there is no additional burden to search a redox flow battery in concert with searching for the method for forming the redox flow battery”.  This is not found persuasive because MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the two groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II (Claims 17-34), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 14, 2022.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
5.	Information disclosure statement (IDS), submitted July 29, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipka et al. (US 2014/0295311 A1).
With regard to Claim 1, Lipka et al. disclose in Figure 1, a redox flow battery (100) comprising: an anode (140) comprising an anodic redox component; a negative electrolyte tank (210) comprising an anolyte; an anode pump (200) capable of circulating said anolyte through said anode (140); a cathode (150) comprising a cathodic redox component; a positive electrolyte tank (190) comprising a catholyte; a cathode pump (180) capable of circulating said catholyte through said cathode (150); and a separator (120) between said anode (140) and cathode (150) (paragraph 0036; See Figure 1).
With regard to Claims 2-6, Lipka et al. disclose wherein at least one of said anodic redox component or said cathode redox component is selected from the group consisting of a polymer, small molecule organic compound, an organometallic particle; wherein said organometallic particle comprises a transition metal, a transition metal oxide or a transition metal carbide; wherein at least one of said anodic redox component or said cathode redox component comprises a transition metal which is Fe (paragraphs 0026-0027 and 0033).
With regard to Claim 7, Lipka et al. disclose wherein at least one of said anode or said cathode comprises a carbon material selected from the group consisting of a graphitic carbon, a carbon felt, graphene and carbon nanotubes (paragraphs 0038-0041). 
With regard to Claim 8, because Claim 7 is met by the at least one of said anode or said cathode of Lipka et al being made of a carbon material selected from the group consisting of a graphitic carbon, a carbon felt, graphene and carbon nanotubes, then a claim/limitation that further limits the alternative species which is not taught by the prior art, i.e. a multi-walled carbon nanotube and a buckypaper of carbon nanotubes or other carbon allotropes, is not required to be met.

With regard to Claim 9, Lipka et al. disclose wherein at least one of said anode or said cathode comprises a carbon nanotubes (paragraphs 0038-0041).
With regard to Claims 10-12, Lipka et al. disclose wherein at least one of said catholyte or said anolyte comprises a carrier medium (supporting electrolyte), wherein said carrier medium a liquid, and wherein said carrier medium is selected from the group consisting of water, an organic solvent and an ionic liquid (paragraphs 0028-0032). 
With regard to Claims 13-14, Lipka et al. disclose wherein said catholyte comprises at least one of an iron salt and wherein said catholyte comprises K3Fe(CN)6•3H2O (paragraphs 0027 and 0031-0032).
With regard to Claims 15-16, Lipka et al. disclose wherein said anolyte comprises and iron salt and wherein said anolyte comprises Fe2(SO4) (paragraphs 0027-0030).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725